                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

JOHN EMORY ROBERTSON,

        Plaintiff,

v.                                                               Case No: 8:18-cv-817-T-36TGW

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.
                                              /

                                            ORDER

        This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Thomas G. Wilson on October 18, 2018 (Doc. 19). Magistrate Judge Wilson

recommends that the Commissioner’s Motion to Dismiss be denied and that this matter be

remanded to the Defendant for a hearing before a law judge on the merits of Plaintiff's claim.

Neither party has objected to the Report and Recommendation and the time to do so has expired.

        After careful consideration of the Report and Recommendation of the Magistrate Judge, in

conjunction with an independent examination of the court file, the Court is of the opinion that the

Magistrate Judge’s Report and Recommendation should be adopted, confirmed, and approved in

all respects.

        Accordingly, it is hereby ORDERED and ADJUDGED as follows:

        (1)     The Report and Recommendation of the Magistrate Judge (Doc. 19) is ADOPTED,

                CONFIRMED, and APPROVED in all respects and is made a part of this Order

                for all purposes, including appellate review.

        (2)     The Commissioner's Motion to Dismiss Plaintiff's Complaint (Doc. 13) is

                DENIED.
      (3)    This case is REMANDED to the Commissioner for a hearing before an

             administrative law judge on the merits of the Plaintiff’s claim.

      (4)    The Clerk is directed to terminate any pending motions and close this case.

      DONE and ORDERED at Tampa, Florida on November 5, 2018.




Copies furnished to:
Counsel of Record
U.S. Magistrate Judge Thomas G. Wilson




                                               2
